Citation Nr: 0704153	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

What evaluation is warranted for hiatal hernia with reflux 
and history of esophagitis from March 12, 2003?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted entitlement to service 
connection for hiatal hernia with reflux and history of 
esophagitis with a 10 percent evaluation, effective March 12, 
2003.

A hearing was conducted at the RO by the undersigned Veterans 
Law Judge in October 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.  



FINDINGS OF FACT

Since March 12, 2003, the veteran's hiatal hernia has been 
manifested by recurrent epigastric distress that must be 
treated with daily mediation, and some substernal discomfort; 
but not by symptoms or manifestations that are productive of 
a considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hiatal hernia with reflux and history of esophagitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.114, Code 7346 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in a May 2004 VA letter, 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish an effective date for the disability 
for which an increased rating is claimed. The claim was 
readjudicated in a May 2006 supplemental statement of the 
case. Any failure to provide advance notice of how the 
effective date for an increased evaluation is assigned is 
harmless because the claim is denied.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, any error was cured by 
providing notice and readjudicating the claim. The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal. Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Analysis

The veteran is seeking an increased evaluation for his 
service connected disability.  He has appealed the initial 
evaluation assigned and, thus, the propriety of the initial 
evaluation is properly before the Board.  Fenderson, 12 Vet. 
App. 119 (1999).   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a hiatal 
hernia warrants a 30 percent rating when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more symptoms of the criteria needed for a 30 percent 
rating of less severity.  38 C.F.R. § 4.114, code 7346.  

At a VA examination in July 2003, the veteran reported being 
first treated for a hiatal hernia in service in 1986.  An 
esophagogastroduodenoscopy (EGD) in September 1986 revealed 
esophagitis.  The veteran underwent treatment until a second 
EGD in December 1986 revealed the esophagitis was healed.  An 
EGD in 1998-1999 revealed the esophagitis had returned. The 
veteran was started on Prevacid, and then Protonix.  Since 
that time he has rarely had symptoms.  Physical examination 
revealed a flat, nontender abdomen, without organomegaly or 
palpable masses.  The diagnosis was hiatal hernia with reflux 
and history of reflux esophagitis, probably esophagitis 
stricture with one dilatation.

A December 2003 esophagogastroduodenoscopy revealed findings 
that were consistent with Barrett's esophagitis in the distal 
esophagus, a hiatal hernia, and mild gastritis.  

In an October 2005 hearing at the RO before the undersigned 
Veterans Law Judge, the veteran testified that he was seen 
once a year by his physician for his hiatal hernia. He took 
Prevacid daily to control it with good results.  If he 
refrained from eating or drinking in the evenings after 6 
p:m., the symptoms were not too bad.  He had no diarrhea 
since 2000-2001.  He had no anemia, or unexpected weight 
losses.  His primary symptom was unexplained shoulder and 
chest pains which he interpreted as meeting the criteria for 
the next higher rating for hiatal hernia. The veteran, in 
essence, reported the disability was under control since he 
began taking the appropriate prescribed medications for his 
condition.  He furthermore indicated that the disability, 
other than the chest and shoulder pain, did not prevent him 
from pursuing such activities as work.  

At a February 2006 VA examination, the veteran reported being 
treated and diagnosed with esophagitis in service.  He had a 
recurrence of epigastric distress in 1998, with problems 
swallowing and chest pains. A treadmill test at that time was 
negative.  He currently had persistent discomfort in his 
chest and shoulder pain on a daily basis.  He believed this 
chest and shoulder pain was due to his hiatal hernia and 
Barrett's esophagitis.  He reported having nocturnal 
regurgitation three  times per week, and that on occasion 
food became stuck in his throat.  

On examination, the veteran stood 5 foot 11 inches tall and 
weighed 175 pounds.  There was significant kyphosis of the 
chest with mild spasm of the paravertebral musculature, neck, 
and upper and mid thorax.  The abdomen was soft and nontender 
with normal bowel sounds. The liver and spleen were not 
palpable.  The examiner noted that the veteran had a 
symptomatic gastritis and a hiatal hernia which was treated 
with Protonix.  The examiner summarized that the veteran:

has symptomatic reflux with a history of 
esophagitis, currently under treatment.  
He has significant abdominal pain 
syndrome related to that disorder.  He 
has what appears to be a continuous 
musculoskeletal chest and shoulder pain 
syndrome which clinically seems to be a 
separate issue from that involved with 
his esophagitis.  His chest pain is 
better with using a cane and worse with 
weight loading and positional factors.  
This pain is better with muscle relaxants 
and not associated with esophageal 
symptoms, per se, given this history.

Under these conditions it appears the 
chest and shoulder pain are likely 
musculoskeletal in origin and not 
specifically caused by his hiatal hernia, 
per se.

The Board notes that the veteran's for hiatal hernia with 
reflux is manifested by recurrent epigastric distress that 
must be treated with daily medication.  However, he has not 
exhibited symptoms or manifestations that are productive of 
considerable impairment of health.  For example, between July 
2003 and February 2006 there was no evidence of weight loss, 
and there is no evidence showing that the appellant's 
disability that is due to hiatal hernia has adversely 
affected his ability to work.  As such, he has not 
demonstrated the criteria necessary for a rating in excess of 
his currently assigned 10 percent rating for his service-
connected hiatal hernia, with reflux esophagitis.  As such, 
an increased rating must be denied.  

As the evidence shows a fairly consistent picture of 
disability due to hiatal hernia over the entire appeal 
period, the case does not warrant the assignment 
of staged ratings.  




ORDER

An initial rating for a hiatal hernia, with reflux 
esophagitis, in excess of 10 percent disabling, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


